
	
		II
		111th CONGRESS
		1st Session
		S. 1383
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2009
			Mr. Durbin (for himself
			 and Mr. Grassley) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Controlled Substances Act to prevent the
		  abuse of dextromethorphan, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Dextromethorphan Abuse Reduction
			 Act of 2009.
		2.FindingsCongress finds the following:
			(1)When used
			 properly, cough medicines that contain dextromethorphan have a long history of
			 being safe and effective. But abuse of dex­tro­me­thor­phan at doses that
			 exceed the recommended levels can produce hallucinations, rapid heart beat,
			 high blood pressure, loss of consciousness, and seizures. The dangers multiply
			 when dex­tro­me­thor­phan is abused with alcohol, prescription drugs, or
			 narcotics.
			(2)Dextromethorphan
			 is inexpensive, legal, and readily accessible, which has contributed to the
			 increased abuse of the drug, particularly among teenagers.
			(3)Increasing
			 numbers of teens and others are abusing dextromethorphan by ingesting it in
			 excessive quantities. Prolonged use at high doses can lead to psychological
			 dependence on the drug. Abuse of dextromethorphan can also cause impaired
			 judgment, which can lead to injury or death.
			(4)An estimated
			 1,700,000 teenagers (7 percent of teens) abused over-the-counter cough
			 medicines in 2008.
			(5)The Food and Drug
			 Administration has called the abuse of dextromethorphan a serious
			 issue and has said that while dextromethorphan, “when formulated
			 properly and used in small amounts, can be safely used in cough suppressant
			 medicines, abuse of the drug can cause death as well as other serious adverse
			 events such as brain damage, seizure, loss of consciousness, and irregular
			 heart beat.”
			(6)In recognition of
			 the problem, several retailers have voluntarily implemented age restrictions on
			 purchases of cough and cold medicines containing dextromethorphan, and several
			 manufacturers have placed language on packaging of cough and cold medicines
			 alerting parents to the dangers of medicine abuse.
			(7)Prevention is a
			 key component of the effort to address the rise in the abuse of
			 dex­tro­me­thor­phan and other legal medications. Education campaigns teaching
			 teens and parents about the dangers of these drugs are an important part of
			 this effort.
			3.Sales of
			 products containing dex­tro­me­thor­phan
			(a)Sales of
			 products containing dex­tro­me­thor­phan
				(1)In
			 generalPart D of title II of the Controlled Substances Act (21
			 U.S.C. 841 et seq.) is amended by adding at the end the following:
					
						424.Civil
				penalties for certain dex­tro­me­thor­phan sales
							(a)In
				general
								(1)Sale
									(A)In
				generalExcept as provided in paragraph (2), it shall be unlawful
				for any person to knowingly or intentionally sell, cause another to sell, or
				conspire to sell a product containing dextromethorphan to an individual under
				18 years of age, including any such sale using the Internet.
									(B)Failure to
				check identificationIf a person fails to request identification
				from an individual under 18 years of age and sells a product containing
				dex­tro­me­thor­phan to that individual, that person shall be deemed to have
				known that the individual was under 18 years of age.
									(C)Affirmative
				defenseIt shall be an affirmative defense to an alleged
				violation of subparagraph (A) that the person selling a product containing
				dextromethorphan examined the purchaser’s identification card and, based on
				that examination, that person reasonably concluded that the identification was
				valid and indicated that the purchaser was not less than 18 years of
				age.
									(2)ExceptionThis
				section shall not apply to any sale made pursuant to a validly issued
				prescription.
								(3)RegulationsNot
				later than 180 days after the date of enactment of this section, the Attorney
				General shall promulgate regulations for Internet sales of products containing
				dex­tro­me­thor­phan to ensure compliance with this subsection. The Attorney
				General may issue interim rules as necessary to ensure that such rules take
				effect not later than 180 days after the date of enactment of this
				section.
								(b)Civil
				penalty
								(1)In
				generalThe Attorney General may file a civil action in an
				appropriate United States district court to enforce subsection (a).
								(2)Maximum
				amountAny person who violates subsection (a)(1)(A) shall be
				subject to a civil penalty in an amount—
									(A)not more than
				$1,000 for the first violation of subsection (a)(1)(A) by a person;
									(B)not more than
				$2,000 for the second violation of subsection (a)(1)(A) by a person; and
									(C)not more than
				$5,000 for the third violation, or a subsequent violation, of subsection
				(a)(1)(A) by a person.
									(3)Employee or
				agentA violation of subsection (a)(1)(A) by an employee or agent
				of a person shall be deemed a violation by the person as well as a violation by
				the employee or agent.
								(4)FactorsIn
				determining the amount of a civil penalty under this subsection for a person
				who is a retailer, a court may consider whether the retailer has taken
				appropriate steps to prevent subsequent violations, such as—
									(A)the establishment
				and administration of a documented employee training program to ensure all
				employees are familiar with and abiding by the provisions of this section;
				or
									(B)other actions
				taken by a retailer to ensure compliance with this section.
									(c)DefinitionsIn
				this section—
								(1)the term
				identification card means an identification card that—
									(A)includes a
				photograph and the date of birth of the individual; and
									(B)is—
										(i)issued by a State
				or the Federal Government; or
										(ii)considered
				acceptable for purposes of sections 274a.2(b)(1)(v)(A) and
				274a.2(b)(1)(v)(B)(1) of title 8, Code of Federal Regulations (as in effect on
				or after the date of the enactment of the Dextromethorphan Abuse Reduction Act
				of 2009); and
										(2)the term
				retailer means a grocery store, general merchandise store, drug
				store, pharmacy, convenience store, or other entity or person whose activities
				as a distributor relating to products containing dextromethorphan are limited
				almost exclusively to sales for personal use, both in number of sales and
				volume of sales, either directly to walk-in customers or in face-to-face
				transactions by direct
				sales.
								.
				(2)Sense of the
			 SenateIt is the sense of the Senate that—
					(A)manufacturers of
			 products containing dextromethorphan should continue the practice of including
			 language on packages cautioning consumers about the dangers of
			 dex­tro­me­thor­phan abuse; and
					(B)retailers selling
			 products containing dextromethorphan should implement appropriate safeguards to
			 protect against the theft of such products.
					(b)Prevention
			 funding
				(1)Prescription
			 and nonprescription drug abuse prevention grants
					(A)In
			 generalThe Director of National Drug Control Policy shall
			 provide grants to one or more eligible entities for the creation and operation
			 of a nationwide education campaign directed at individuals under the age of 18
			 years and their parents regarding the prevention of abuse of prescription and
			 nonprescription drugs (including dex­tro­me­thor­phan).
					(B)Eligible
			 entityFor purposes of subparagraph (A), the term eligible
			 entity means an organization that—
						(i)is
			 a not-for-profit organization;
						(ii)has broad
			 national experience and a nationwide presence and capabilities;
						(iii)has specific
			 expertise and experience in conducting nationwide education campaigns;
						(iv)has experience
			 working directly with parents, teens, people in recovery, addiction scientists,
			 and drug specialists to design drug education programs;
						(v)has
			 conducted research upon which to base the campaign specified in subparagraph
			 (A);
						(vi)has experience
			 generating news media coverage related to drug prevention;
						(vii)is able to
			 secure pro bono media time and space to support the campaign specified in
			 subparagraph (A); and
						(viii)has a
			 well-established national Internet presence targeting parents seeking
			 information about drug prevention and intervention.
						(C)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $4,000,000, for each of fiscal years 2010 through 2012 to carry out this
			 paragraph.
					(D)Supplement not
			 supplantGrant funds provided under this subsection shall be used
			 to supplement, not supplant, Federal and non-Federal funds available for
			 carrying out the activities described in this subsection.
					(2)Grants for
			 education, training and technical assistance to community coalitions
					(A)In
			 generalThe Director of National Drug Control Policy shall award
			 a grant to the entity created by section 4 of Public Law 107–82, as amended by
			 Public Law 109–469 (21 U.S.C. 1521 note), for the development and provision of
			 specially tailored education, training, and technical assistance to community
			 coalitions throughout the nation regarding the prevention of abuse of
			 prescription and nonprescription drugs (including dex­tro­me­thor­phan).
					(B)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $1,500,000, for each of fiscal years 2010 through 2012 to carry out this
			 paragraph.
					(C)Supplement not
			 supplantGrant funds provided under this subsection shall be used
			 to supplement, not supplant, Federal and non-Federal funds available for
			 carrying out the activities described in this subsection.
					(c)Supplemental
			 grants for communities with major prescription and nonprescription drug
			 issues
				(1)DefinitionsIn
			 this subsection—
					(A)the term
			 Administrator means the Administrator of the Substance Abuse and
			 Mental Health Services Administration;
					(B)the term
			 drug has the meaning given that term in section 201 of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 321);
					(C)the term
			 eligible entity means an organization that—
						(i)before the date
			 on which the organization submits an application for a grant under this
			 subsection, has received a grant under the Drug-Free Communities Act of 1997
			 (21 U.S.C. 1521 et seq.); and
						(ii)has documented,
			 using local data, rates of prescription or nonprescription drug abuse above
			 national averages for comparable time periods, as determined by the
			 Administrator (including appropriate consideration of the Monitoring the Future
			 Survey by the University of Michigan);
						(D)the term
			 nonprescription drug has the meaning given that term in section
			 760 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379aa); and
					(E)the term
			 prescription drug means a drug described in section 503(b)(1) of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353(b)(1)).
					(2)Authorization
			 of programFrom amounts made available to carry out this
			 subsection, the Administrator, in consultation with the Director of the Office
			 of National Drug Control Policy, shall make enhancement grants to eligible
			 entities to implement comprehensive community-wide strategies regarding the
			 prevention of abuse of prescription and nonprescription drugs (including
			 dex­tro­me­thor­phan).
				(3)Application
					(A)In
			 generalAn eligible entity seeking an enhancement grant under
			 this subsection shall submit an application to the Administrator at such time,
			 in such manner, and accompanied by such information as the Administrator may
			 require.
					(B)CriteriaAs
			 part of an application for a grant under this subsection, the Administrator
			 shall require an eligible entity to submit a detailed, comprehensive,
			 multisector plan for addressing abuse of prescription and nonprescription drugs
			 (including dex­tro­me­thor­phan).
					(4)Uses of
			 fundsAn eligible entity that receives a grant under this
			 subsection shall use the grant funds for implementing a comprehensive,
			 community-wide strategy that addresses abuse of prescription and
			 nonprescription drugs (including dextromethorphan) in that community, in
			 accordance with the plan submitted under paragraph (3)(B).
				(5)Grant
			 termsA grant under this subsection—
					(A)shall be made for
			 a period of not more than 4 years; and
					(B)shall not be in
			 an amount of more than $100,000 per year.
					(6)Supplement not
			 supplantGrant funds provided under this subsection shall be used
			 to supplement, not supplant, Federal and non-Federal funds available for
			 carrying out the activities described in this subsection.
				(7)EvaluationA
			 grant under this subsection shall be subject to the same evaluation
			 requirements and procedures as the evaluation requirements and procedures
			 required of the recipient of a grant under the Drug-Free Communities Act of
			 1997 (21 U.S.C. 1521 et seq.).
				(8)Administrative
			 expensesNot more than 6 percent of a grant under this subsection
			 may be expended for administrative expenses.
				(9)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $4,000,000 for each of fiscal years 2010 through 2012 to carry out this
			 subsection.
				(d)Data
			 collectionIt is the sense of the Senate that Federal agencies
			 and grantees that collect data on drug use trends should ensure that the survey
			 instruments used by such agencies and grantees include questions to ascertain
			 changes in the trend of abuse of prescription and nonprescription drugs
			 (including dextromethorphan).
			(e)Technical and
			 conforming amendments
				(1)In
			 generalSection 201(g) of the Controlled Substances Act (21
			 U.S.C. 811(g)) is amended—
					(A)by striking
			 paragraph (2); and
					(B)by redesignating
			 paragraph (3) as paragraph (2).
					(2)Table of
			 contentsThe table of contents for the Comprehensive Drug Abuse
			 Prevention and Control Act of 1970 (Public Law 91–513; 84 Stat. 1236) is
			 amended by inserting after the item relating to section 423 the
			 following:
					
						Sec.424. Civil penalties
				for certain dextromethorphan sales..
					
				
